In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-18-00414-CR


                         JOBY MANUEL MUNIZ, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 242nd District Court
                                    Hale County, Texas
               Trial Court No. B19886-1503, Honorable Kregg Hukill, Presiding

                                  September 18, 2019

                            MEMORANDUM OPINION
                     Before CAMPBELL and PIRTLE and PARKER, JJ.


      Appellant Joby Manuel Muniz appeals the trial court’s judgment revoking his

community supervision and sentencing him to five years’ confinement for the offense of

possession of a controlled substance in an amount of one gram or more but less than

four grams.1 We dismiss the appeal.




      1   TEX. HEALTH & SAFETY CODE ANN. § 481.115(c) (West 2017).
       We previously remanded this cause to the trial court on June 25, 2019, after

appellant’s counsel failed to timely file an appellate brief. Upon remand, the trial court

was to determine, among other things, whether appellant still desired to prosecute the

appeal. The trial court held a hearing on July 19, 2019. Appellant appeared by counsel.

At the hearing, appellant’s counsel notified the trial court that appellant no longer wished

to pursue the appeal. The trial court entered findings of fact and conclusions of law in

accordance with counsel’s representations to the court.


       The appeal was reinstated and appellant’s counsel filed a motion to dismiss the

appeal pursuant to Rule of Appellate Procedure 42.2(a). Although the motion was signed

by appellant’s counsel but not by appellant, we will accept the trial court’s findings in lieu

of appellant’s signature. TEX. R. APP. P. 2, 42.2(a). Accordingly, we grant the motion and

dismiss the appeal. No motion for rehearing will be entertained and our mandate will

issue forthwith.


                                                         Per Curiam


Do not publish.




                                              2